DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2022 has been entered.
 
Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 14. Specifically, the prior art of record does not teach the features of the claim limitations that include one or more processors to 
copy a first catalog object of a database by creating a second catalog object, the
first catalog object and the second catalog object comprising first and second metadata,
respectively; the first metadata comprises first mappings to first data of the first
catalog object within a first data file and to second data of the first catalog object within a second data file, and the second metadata comprises second mappings to the first data of the first catalog object within the first data file, such that at least portions of the first mappings and at least portions of the second mappings are mapped to a same portion of the first data file containing the first data; modify the second data of the first catalog object independently of the second catalog object or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8, and 14.
	The closest prior art of record, Martens et al. (U.S. PGPUB No. 2016/0110435 A1, hereinafter “Martens”) which teaches a method and system for copying datasets between data integration systems according to the defined configuration parameters and by copying metadata specific to resources within a particular data integration system. However Martens does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8, and 14. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the method and system for copying datasets between data integration systems according to the defined configuration parameters and by copying metadata specific to resources within a particular data integration system in combination with the other limitations recited in the context of independent claims 1, 8, and 14.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157